Citation Nr: 0633651	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-03 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether a prior rating decision in May 2000 that assigned a 
single 10 percent rating for tinnitus committed clear and 
unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1967 to August 
1969, June 1972 to June 1978, and July 1982 to September 
1985.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana, 
which declined to assign a separate 10 percent rating for 
each ear for bilateral tinnitus.  


FINDING OF FACT

Any incorrect application of law or fact has not been 
identified in a May 2000 rating decision that granted service 
connection for tinnitus and assigned an initial 10 percent 
disability evaluation.    


CONCLUSION OF LAW

A prior rating decisions in May 2000 did not contain CUE in 
not assigning a separate 10 percent evaluation for each ear 
for bilateral tinnitus.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board recognizes that a CUE allegation is not a claim or 
application for VA benefits.  Thus, it has been held that the 
Veterans Claims Assistance Act of 2000 does not apply to a 
CUE allegation concerning a VA decision.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  

A review of the record shows that a May 2000 rating decision 
granted service connection for tinnitus with an initial 10 
percent disability evaluation effective August 3, 1998.  In 
February 2003, the veteran sought a separate 10 percent 
rating for bilateral tinnitus, and asked for a corrected 
rating decision with an effective date the same as the 
original award.  A February 2003 RO determination denied the 
claim.  

There are two statutory exceptions to the finality of an 
unappealed RO decision:  (1) reopening the claim upon the 
receipt of new and material evidence, see 38 U.S.C.A. § 5108; 
and (2) revision based upon a showing of CUE, see 38 U.S.C.A. 
§ 5109A; Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  A 
reversal or revision of prior decisions due to CUE is 
considered a collateral attack on a prior decision, Livesay, 
15 Vet. App. at 178-79, which asserts an incorrect 
application of law or fact, Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994).  Such an error must have occurred on the 
record "as it existed at the time of the disputed 
adjudication."  Id.   

In effect prior to June 10, 1999, Diagnostic Code 6260 
provided a 10 percent evaluation for tinnitus that was 
persistent, as a symptom of head injury, concussion or 
acoustic trauma.  Effective from June 10, 1999, as amended by 
the Secretary, a 10 percent disability evaluation was 
provided for recurrent tinnitus.  See 64 Fed. Reg. at 25,202; 
38 C.F.R. § 4.87, Diagnostic Code 6260.  

A plain reading of the regulation in effect at the time of 
the May 2000 rating decision (of which CUE is alleged) shows 
that it did not specifically provide for a separate 10 
percent evaluation for each ear for tinnitus.  Thus, no error 
in an application of the law has been identified.  

It is further noted that according to a recent decision from 
the United States Court of Appeals for the Federal Circuit, 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
preceding rating criteria (which was in effect at the time 
the rating decision mentioned above) is acceptably 
interpreted as limiting a veteran to a single disability 
rating for tinnitus, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

Because CUE has not been identified in a prior a May 2000 
rating decision, revision thereof is not warranted.  


ORDER

A prior rating decision in May 2000 was not clearly and 
unmistakably erroneous in assigning a single 10 percent 
rating for service-connected tinnitus.  To this extent, the 
appeal is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


